              Case 09-32824-rcj     Doc 3673     Entered 11/10/20 08:49:04      Page 1 of 2




1    SULLIVAN, HILL, REZ & ENGEL
     A Professional Law Corporation
2    James P. Hill, CA SBN 90478 (Pro Hac Vice)
     Jonathan S. Dabbieri, CA SBN 91963 (Pro Hac Vice)
3    Elizabeth E. Stephens, NV SBN 5788
     228 South Fourth Street, First Floor
4    Las Vegas, NV 89101
     Telephone: (702) 382-6440
5    Fax Number: (702) 384-9102

6    Attorneys for Chapter 7 Trustee,
     William A. Leonard, Jr.
7                          UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEVADA
8

9    In re:                                              Case No.: BK-S-09-32824-RCJ
10            ASSET RESOLUTION, LLC                      Chapter 7
11
                                                         Current Date: November 17, 2020
12                                                       Current Time: 9:00 a.m.
13
                                                         Requested Date: February 17, 2021
                          Debtor.                        Requested Dates: 9:00 a.m.
14

15                                                        ORDER

16               STIPULATION TO CONTINUE NOVEMBER 17, 2020 HEARING
17            This stipulation is entered into between the United States of America and William A.

18   Leonard, Jr., Chapter 7 Trustee, by their respective attorneys, to continue the hearing on the

19   Chapter 7 Trustee’s Objection to Claim Nos. 13-1 and 13-2.

20            The Chapter 7 Trustee filed an Objection to Claim Nos. 13-1 and 13-2. Hearing on

21   the objection is presently set for November 17, 2020.

22            On July 24, 2020, the United States filed a response to the Objection.

23            The Claim arises out of the Debtor’s 2008 tax return and taxes claimed to be due by

24   reason of such return. The Trustee’s accountants have located in the debtor’s books and

25   records an amended 2008 return, prepared by the Debtor’s then accountants. It is unclear

26   whether the return was filed with the Internal Revenue Service (IRS). The amended return

27   reflects that no tax was due for tax year 2008. The Trustee has provided a copy of the

28   amended return to the IRS and the IRS has suggested that the Trustee file the amended


                                                     1
            Case 09-32824-rcj        Doc 3669
                                         3673      Entered 11/09/20
                                                           11/10/20 15:01:14
                                                                    08:49:04        Page 2 of 2




1    return so it may be processed by the IRS and that its processing may resolve, in whole or in
2    part, the Claim asserted by the IRS. The Trustee’s accountants have been requested to
3    complete their review of the return so it may be signed and filed by the Trustee and then
4    processed by the IRS.
5           The parties therefore request the current hearing date of November 17, 2020 be
6    continued, to permit sufficient time for the return to be completed, filed, and processed.
7           All parties reserve their rights with respect to the claim and the pending objection.
8           THEREFORE, IT IS HEREBY AGREED AND STIPULATED:
9           The hearing date on the Chapter 7 Trustee’s Objection to Claim Nos. 13-1 and 13-2,
10   presently scheduled for November 17, 2020, may be reset to February 17, 2021 or the first
11   date thereafter convenient to the Court.
12
     NICHOLAS A. TRUTANICH
13   United States Attorney

14    /s/ Brian W. Irvin
     BRIAN W. IRVIN
15   Assistant United States Attorney
16

17   SULLIVAN HILLREZ &ENGEL
     A Professional Law Corporation
18
     By: /s/ Jonathan S. Dabbieri
19   James P. Hill
20   Jonathan S. Dabbieri (pro hac vice)
     Elizabeth E. Stephens
21   Attorneys for Chapter 7 Trustee,
     William A. Leonard, Jr.
22

23
       IT IS ORDERED that the hearing regarding Trustee's Objection to Proofs of Claims Nos. 13-1 and
24     13-2 (ECF No. 3555) currently scheduled for 11/17/2020 is hereby VACATED and RESET for
       Monday, 2/22/2021 at 10:00 a.m. via zoom video conference before Judge Robert C. Jones.
25
                  Dated this 10th day of November, 2020
26

27
                                                      _________________________________________
28                                                    ROBERT C. JONES, U.S. DISTRICT JUDGE


                                                      2
